Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered December 12, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence. Justice Miller has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court did not consider reasonable alternatives to closure of the courtroom during the testimony of an undercover officer was not preserved for appellate review since the defendant never raised that contention at trial (see, People v Martinez, 82 NY2d 436, 444; People v Kin Kan, 78 NY2d 54, 58-59; People v Udzinski, 146 AD2d 245). The Supreme Court may consider alternatives when the defendant seeks to exclude from the closure order a particular individual (see, People v Bess, 220 AD2d 603). Since the defendant did not seek such an exclusion, the Supreme Court was under no obligation to explore alternatives to closure.
*558The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Miller, J. P., Thompson, Joy and Altman, JJ., concur.